Fish, J.
While I concur in the result reached by the court in this case, upon the other grounds dealt with in the opinion-of the majority of the court, I respectfully dissent from the proposition laid down in the second headnote. It is undoubtedly true that under the common law opprobrious words or abusive language could not be pleaded in justification of an alleged assault and battery, either upon a criminal prosecution for the alleged offense, or in a civil suit for damages based upon the alleged tort; and it is also true that unless this principle of the common law, as applied to such a civil action, has been abrogated in this State by the statute (Penal Code, § 103), it still prevails. In my opinion, however, there is no escape from the conclusion that this principle of the common law was abolished in this State, both as to criminal and civil actions, when that statute was enacted. Under the common law, whenever a person could plead justification to an indictment for assault and battery, he could plead justification in defense to an action for damages based upon the same act. To an indictment for assault and battery he could plead that the alleged battery was committed in self-defense, and to a civil suit based upon the same act he could enter the same plea; and if he sustained it in the latter case, he was as much entitled to a verdict in his favor as he would be if he sustained it in the former. The same principle of justification applied in each case. The Civil Code, § 3891, provides: “ In every case of tort, if the defendant was authorized by law to *964do the act complained of, he may plead the same in justification.” And section 3826 declares: “ A physical injury done to another gives a right of action, whatever may be the intention of the actor, unless he is justified under some rule of law.” Therefore, if, in a civil action for alleged assault and battery, “ the defendant was authorized by law to do the act complained of, he may plead the same in justification; ” and “ a physical injury done to another ” gives no right of action to the injured party, if the person inflicting the injury was “ justified under some rule of law.” The Penal Code, § 103, provides: “ On the trial of an indictment for an assault, or an assault and battery, the defendant may give in evidence to the jury any opprobrious words, or abusive'language, used by the prosecutor, or person assaulted or beaten; and such words or language may or may not amount to a justification, according to the nature and extent of the battery, all of which shall be determined by the jury.” It seems to me clear that when, in a prosecution for assault and battery, opprobrious words or abusive language do amount to a justification of the beating, the person doing the beating “ was authorized by law to do the act complained of,” and that it therefore follows that in a suit for tort, based upon the same beating, he “ may plead the same in justification.” Clearly if, in a given case, opprobrious words, or abusive language, would, in a prosecution for assault and battery, amount to a justification for the particular beating inflicted, the person doing the beating “was justified under some rule of law.” He would be justified under the rule of law laid down in the above-quoted section of the Penal Code, and, being justified under this rule of law, the physical injury which he inflicted upon the other party would give no right of action to the latter.
• “ Battery is the unlawful beating of ' another.” Penal Code, § 102. Therefore a beating which is lawful is,in the legal sense, no battery. A beating which is justifiable is a lawful beating. A lawful beating affords no cause of action to the person beaten. Opprobrious words or abusive language may, as we have seen, justify a beating, if, in the opinion of the jury trying the case, the beating was not disproportioned to the provocation given by such words. Where opprobrious words or abusive language do justify a beating, the beating is lawful, and, being lawful, no right of action can flow therefrom to the person beaten. In my opinion, it *965will not do to say that a beating may be justifiable, and therefore ■lawful, when the State is prosecuting the beater for a violation of its criminal statute, and that the same beating is obliged to be unjustifiable, and therefore unlawful, when the person beaten is suing his assailant for damages alleged to have been sustained in consequence of the beating. It can not be that the State, when it, by a prosecution for assault and battery, is seeking to protect the right of every law-abiding citizen to personal security, will justify one person for having beaten another, upon a ground which affords no justification whatever for the act complained of when the issue is between the person assaulted and beaten and his assailant. I can not believe that the State in a criminal case has one standard by which to measure the right to personal security, and in a civil case has another standard by which to measure the same right. The right for the protection of which the State enacted its criminal statute, and in vindication of which it brings its criminal prosecution, is the sanie right for the alleged violation of which the person beaten brings his action for damages. And when the State, as the sovereign protector of the rights of its citizens, in a statute enacted for the purpose of protecting the right of personal security, provides that a given provocation may justify one person for assaulting and beating another, it impliedly declares that, under such circumstances, the right of the person assaulted and beaten to personal security has not been violated. When one person is justified in striking another, he has the right to do so. If ‘he has the right to strike the blow,, he can not, by striking it, violate any right of the person whom he strikes ; and unless some right of the person struck is violated by the blow, no right of action for damages can accrue to him therefrom.
For these reasons I am of opinion that the charge of the trial court, dealt with in the second division of the opinion of the majority of this court, was not an erroneous statement of the law. I may add that while the precise question which I have been considering may not have been directly involved in Tucker v. Walters, 78 Ga. 232, it is very clear that this court, as then constituted, was of opinion that the provisions of our statute in reference to opprobrious words, or abusive language, as a justification for an alleged assault and battery, were applicable in a civil case. There Tucker 'sued Walters for damages, for having stabbed him with a pocket *966knife, and Walters’s defense was that the stabbing was done in self-defense. The evidence showed that Tucker first assaulted and beat Walters. The plaintiff contended that the assault which he made on the defendant was justified by certain words which the latter used to him, which, in the manner and under the circumstances in which they were used, were opprobrious. The trial judge instructed the jury that the words in question, whether spoken in a mild, kind, or insulting manner, were not opprobrious words, and that the manner in which they were spoken could not make them so. •The main ground of the motion for a new trial was that the court erred in this instruction; and this court held that the charge was .erroneous, upon the ground that the question whether the words were opprobrious or not was one to be determined by the jury. Clearly, if the law in reference to opprobrious words as a justification for a beating does not apply in a civil suit for damages, the question whether the instruction to the jury was, abstractly, right or wrong was utterly immaterial, as, whether right or wrong, the plaintiff could not have been hurt by the charge given. Therefore, the fact that this court gravely considered and determined the question presented shows that it was of opinion that the provision, now contained in the Penal Code, § 103, with reference to opprobrious words, is applicable in á civil case.